department of the treasury internal_revenue_service teige eo examinations commerce street mc dal dalias tx tax_exempt_and_government_entities_division number release date uil date mar petson to contact identification_number telephone number in reply refer to last date for filing a petition with ‘the tax_court certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code irc our favorable determination_letter to you dated july an organization described in sec_501 of the irc effective january is hereby revoked and you are no longer exempt under sec_501 as our adverse determination was made for the following reasons you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes as required by sec_1 c - c and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to provide information and documents to allow the internal_revenue_service to examine your receipts expenditures or activities as required by the code sec_6001 and sec_6033 as such you failed to meet the operational requirements for continued exemption under sec_501 of the code and sec_1_501_c_3_-1 a contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the the courts at the rules for initiating suits following addresses for declaratory_judgment you may write to united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter ok ev sincerely yours enclosures publication maria hooke director exempt_organizations examinations department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations ie pate taxpayer identification ification numbe number form tax_year s ended person to contact id number employee id contact numbers telephone fax manager's name id number employee id manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this ietter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent fo proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer éligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev cataiog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number years period ended 20xx explanations of items issue whether sec_501 facts continue to qualify for exemption under internal_revenue_code irc was issued their determination_letter for tax-exemption under sec_501 on july 20xx with an effective date of exemption of october 20xx the organization filed its articles of incorporation with the secretary of state for the state of ’ exempt_purpose is to promote health exercise and healthy eating habits for school age children it educates communities and provides healthy after-school resources at school recreation centers and hosts field day events for low-budget school districts with under- privileged children on october 20xx was referred to the exempt_organizations examination_division by the tax compliance office of the small_business self employed business unit the organization’s president claimed the expenses that she paid for as a cash contribution on her schedule a itemized_deductions the organization filed form 990-n electronic notice e-postcard for tax-exempt organizations not required to file form_990 or form 990-n at the initial interview provided statement showed a previous balance of dollar_figure she received for dollar_figure in 20xx the loan was deposited into the funds so that might qualify for grants any funds since receiving exempt status all bank statement with of stated that the organization hadn't received expenses were paid_by her stated the funds were from a personal loan bank account to show the 20xx the examiner requested documentation showing that its exempt_purpose for example conducted field days she stated that she has a vendor no with they had assigned zero schools to conducted fitness and nutrition classes at for athletic programs provided a list of zero schools where she was operating in accordance with and also stated that law sec_501 exempts from federal_income_tax organizations which are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in form 886-a rev page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date explanations of items tax identification_number years period ended name of taxpayer including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office 20xx tax reg sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in c if following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals it is organized and operated exclusively for one or more of the tax reg sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section tax reg sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 it engages revrul_58_617 1958_2_cb_260 jan rulings and determinations letters granting exemption from federal_income_tax to an organization described in sec_501 of the internal_revenue_code of to which contributions are deductible by donors in computing their taxable_income in the manner and to the extent provided by sec_170 of the code are effective only so long as there are no material changes in the character of the organization the purposes for which it was organized or its methods of operation failure to comply with this requirement may result in serious consequences to the organization for the reason that the ruling or determination_letter holding the organization exempt may be revoked retroactively to the date of the changes affecting its exempt status depending upon the circumstances involved and subject_to the limitations on retroactivity of revocation found in sec_503 of the code sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws the secretary may also prescribe by forms or regulations the requirement of every organization to keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 states that in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax form 886-a rev page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date explanations of items years period ended tax identification_number name of taxpayer 20xx under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through -3 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal_revenue_service officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law taxpayer’s position president declared that the organization had no operational activities since 20xx due to the ongoing irs audits agent discussed revocation with on june 20xx and she agreed to the proposed revocation as the organization no longer wants to operate for an exempt_purpose government's position failure to meet the operational_test the eo has failed to show us that they meet the operational_test for a sec_501 organization for the year under examination in order to meet the operational_test they must show that they engage primarily in activities which accomplish one or more of such exempt purposes specified in section sec_501 we will not regard an organization as having met this test if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose as evidence of the eo’s failure to operate for exempt purposes the requested documentation to show valid agreements with or any of the zero schools mentioned wasn't provided the eo has not been performing exempt_purpose activities since 20xx which is required for a sec_501 organization to keep their tax-exempt status accordingly we are proposing revocation because they do not operate for exempt purposes failure to provide records the eo has failed to provide records as is required in code sec_6033 and regulation sec_1_6033-1 they failed to provide any organizational or financial information that we requested during the examination without the eo’s records we cannot verify that they are operating according to their exempt_purpose our position is that the organization then is not operating for exempt purposes they have provided nothing to the contrary form 886-a rev page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number years period ended 20xx explanations of items conclusion by not complying with the code and regulations the documentation that they have provided to us failed to show that they are operating for exempt purposes they have also failed to provide required_documentation thereby failing to be compliant with the code and failing to show any evidence of their exempt_activities we have no reason to believe that has jeopardized its exempt status is operating for exempt purposes as a result of the examination we have determined that purposes as a sec_501 organization they have not provided any information to the contrary accordingly since the organization failed to operate primarily for exempt purposes we are proposing revocation of their tax-exempt status effective january 20xx is not operating for exempt since the organization will no longer have tax-exempt status beginning january 20xx they are liable for filing form_1120 u s_corporation income_tax return as of that date form 886-a rev page department of the treasury - internal_revenue_service
